United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1201
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of North Dakota.
                                         *
Gabriel Martinez,                        *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 11, 2010
                                 Filed: February 5, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Gabriel Martinez directly appeals after the district court1 sentenced him to life
imprisonment upon his guilty plea to conspiracy with intent to distribute controlled
substances, in violation of 21 U.S.C. § 846; possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841(a)(1); causing death by the use of
a firearm during a crime of violence, in violation of 18 U.S.C. § 924(j)(1); murder in
furtherance of a continuing criminal enterprise, in violation of 21 U.S.C.
§ 848(e)(1)(A); attempted escape from custody, in violation of 18 U.S.C. § 751(a);

      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
conspiracy to escape from custody, in violation of 18 U.S.C. §§ 371 and 751(a); and
obstruction of justice, in violation of 18 U.S.C. § 1503(a). On appeal, his counsel has
moved for permission to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967). In a pro se supplemental brief, Martinez suggests that his
counsel was ineffective, but we decline to consider this matter on direct appeal. See
United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court
ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255 proceedings).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. In particular, we conclude
that the district court committed no procedural or substantive error in sentencing
Martinez. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(standards for reviewing sentence). Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw, subject to counsel
informing Martinez about procedures for seeking rehearing or filing a petition for
certiorari.
                        ______________________________




                                         -2-